Citation Nr: 1222190	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for ischemic heart disease.

2.  Service connection for hypertension as secondary to the Veteran's service-connected conditions.

3.  Service connection for erectile dysfunction as secondary to the Veteran's service-connected conditions.

4.  Entitlement to an effective date prior to November 18, 2008, for the grant of a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 18, 2008. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2006, March 2007, December 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Decatur, Georgia, that denied the benefits sought on appeal.  The Veteran appealed those decisions, and the case was referred to the Board for appellate review.  

The Board notes that there was a previous final denial on the claims of entitlement to service connection for ischemic heart disease, hypertension and erectile dysfunction.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, liberalizing amendments to 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure pertain directly to those claims.  Accordingly, the Board has reopened those claims and will review them on a de novo basis.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 18, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicides during that time. 

2.  It is presumed that the Veteran's diagnosed ischemic heart disease is the result of herbicide exposure.   

3.  The competent and probative evidence of record is in relative equipoise as to whether the Veteran's hypertension is related to his service-connected conditions. 

4.   The competent and probative evidence of record is in relative equipoise as to whether the Veteran's erectile dysfunction is related to his now service-connected conditions.

5.  Prior to November 18, 2008, the Veteran's posttraumatic stress disorder was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating; or by total occupational and social impairment so as to warrant a 100 percent rating.


CONCLUSIONS OF LAW

1.  The Veteran's ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Resolving reasonable doubt in his favor, the Veteran has hypertension which is related to his service-connected conditions.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

3.  Resolving reasonable doubt in his favor, the Veteran has erectile dysfunction which are related to his service-connected conditions.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  The criteria for entitlement to an effective date prior to November 18, 2008, for the assignment of a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for ischemic heart disease, hypertension and erectile dysfunction.  He asserts that his ischemic heart disease is due to exposure to herbicides in service and that his hypertension and erectile dysfunction are secondary to his ischemic heart disease and other service-connected conditions.  He has also claimed entitlement to an effective date prior to November 18, 2008, for the grant of a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD).

The Veteran first claimed entitlement to service connection for the conditions currently at issue in October 2001.  In a May 2003 rating decision the RO denied entitlement to service connection for ischemic heart disease, hypertension and erectile dysfunction, and granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent rating effective from October 17, 2001.  

The Veteran submitted a Notice of Disagreement (NOD) with the rating for his service-connected PTSD in October 2003.  In an April 2004 rating decision the RO granted entitlement to a 50 percent rating for the entirety of the period on appeal.  The RO also issued a Statement of the Case (SOC) at that time, finding that a rating in excess of 50 percent was not warranted.  The Veteran submitted a Substantive Appeal (VA Form 9) in June 2004, perfecting his appeal on that issue.  In November 2008 the RO issued another rating decision, this time granted entitlement to a 100 percent rating for the Veteran's service-connected PTSD, effective from November 18, 2008.  The Veteran submitted a Notice of Disagreement (NOD) with this rating decision, contesting the effective date assigned.  A Statement of the Case (SOC) was issued in October 2009 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  Accordingly, that issue is currently before the Board.  

With regard to the issues of entitlement to service connection for ischemic heart disease, hypertension and erectile dysfunction the Board notes that the Veteran submitted a Notice of Disagreement (NOD) in May 2004.  The RO issued a Statement of the Case (SOC) in December 2004, but the Veteran did not file a timely appeal.  Accordingly, the April 2004 rating decision on those issues is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In September 2006 the Veteran filed a new claim, again asserting entitlement to service connection for ischemic heart disease and hypertension.  In a March 2007 rating decision the RO again denied entitlement, finding that new and material evidence had not been submitted.  The Veteran submitted a Notice of Disagreement (NOD) in April 2007.  The RO issued a Statement of the Case (SOC) in December 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month, perfecting his appeal on those issues.  

Finally, the Board notes that the Veteran filed a new claim asserting entitlement to service connection for erectile dysfunction in November 2009.  The RO denied that claim in an April 2010 rating decision, finding that new and material evidence had not been submitted.  The Veteran immediately submitted a Notice of Disagreement (NOD).  The RO issued a Statement of the Case (SOC) in May 2010 and the Veteran filed Substantive Appeal (VA Form 9) later that month.  

As noted above, there was a previous final denial on the claims of entitlement to service connection for ischemic heart disease, hypertension and erectile dysfunction issued in May 2003.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, liberalizing amendments to 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure pertain directly to those issues.  Accordingly, the Board has reopened the claims and will review them on a de novo basis.  

Ischemic Heart Disease

Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  The record reflects that the Veteran's served in the Republic of Vietnam during the relevant period.  Therefore, he is presumed to have been exposed to herbicides.  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  During the pendency of the Veteran's appeal, the regulation defining diseases consistent with herbicide exposure changed.  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinxmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.)

A review of the Veteran's service records indicates that he served in the Republic of Vietnam during his period of active service.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

Moreover, both VA and private treatment records reflect that the Veteran has been diagnosed with ischemic heart disease.  Private treatment records from July 1997 indicate that the Veteran was seen for cardiac problems and had a coronary artery bypass graft surgery two years earlier.  Records from September 2000 indicate findings suggestive of a small area of mild ischemia involving the left circumflex coronary artery territory.  

The Veteran was afforded a VA examination in February 2003.  The examiner noted that the Veteran had arteriosclerotic heart disease, status post coronary bypass graft.  The Veteran was afforded an additional VA examination in October 2004.  The examiner noted that the Veteran had a myocardial infarction in 1995 followed by a coronary artery bypass grafting procedure involving three vessels.  The Veteran was non-ischemic on treadmill stress test.  Coronary artery disease was diagnosed.  

VA treatment records from July 2008 indicate that the Veteran underwent cardiac catheterization.  The evaluating provider stated that the myocardial perfusion study was abnormal and diagnosed the Veteran with ischemia in the mid-apical anteroseptal and basal-mid inferolateral walls.  Records from October 2008 and October 2009 indicate continued treatment.  The Veteran was afforded another VA examination in support of his claim in December 2009.  The examiner determined that the Veteran had coronary heart disease.  

Therefore, in light of the evidence showing service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and a diagnosis of ischemic heart disease, service connection is granted on a presumptive basis.  

Hypertension & Erectile Dysfunction

As noted above, the Veteran has also claimed entitlement to service connection for hypertension and erectile dysfunction.  The Veteran asserts that these conditions are secondary to his diagnosed ischemic heart disease.  

In a claim for secondary service connection, the regulations provide that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a non-service-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board makes particular note that VA amended its regulations pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to the October 10, 2006.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects). 

As noted, the Veteran's primary contention is that his ischemic heart disease has either caused or aggravated his hypertension and erectile dysfunction.  The relevant evidence in the claims file consists of VA treatment records, private treatment records and numerous statements from the Veteran and other individuals.

The Veteran does not contend, and service treatment records do not indicate that the Veteran had any manifestations of hypertension or erectile dysfunction in service.  

Private treatment records from June 1999 indicate that the Veteran was treated for erectile dysfunction.  Subsequent records from September 2002 indicate continued treatment for this condition, with a diagnosis of vascular impotence (emphasis added).  In making this diagnosis the Veteran's physician noted that he was status post coronary artery bypass graft.  VA treatment records dating backing to 2003 show assessments of hypertension and erectile dysfunction.  The Veteran was afforded a VA examination in February 2003.  Hypertension and erectile dysfunction were both diagnosed during this examination.  The examiner stated that the Veteran erectile dysfunction was more likely than not due to medication the Veteran had been prescribed for his hypertension.  VA treatment records from June 2004 indicate that the Veteran's hypertension was exacerbated by his posttraumatic stress disorder.  Private treatment records from July 2004 indicate continued treatment for hypertension.  Private treatment records from March 2010 indicate that the Veteran's erectile dysfunction was of a vascular nature and related to his cardiac condition.  Records from May 2010 indicate that the Veteran's ischemic heart disease, as well as the medications prescribed for that condition, likely cause his erectile dysfunction.  

After weighing the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's hypertension and erectile dysfunction have been caused or aggravated by his service-connected conditions, including ischemic heart disease and/or PTSD.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disabilities were caused or aggravated by a service-connected disability.  See 38 U.S.C.A. § 5107(b).  Despite the presence of some ambiguous evidence in the claims file the Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Earlier Effect Date

The Veteran has also claimed entitlement to an effective date earlier than November 18, 2008, for the grant of a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD).

In a claim for an increased evaluation, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  

An exception to that rule applies under circumstances where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98 (1998). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 
	
A report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase provided the report relates to a disability that may establish entitlement.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1).  Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2). 

The Veteran was first granted entitlement to service connection for posttraumatic stress disorder (PTSD) in a May 2003 rating decision.  That rating decision assigned a 10 percent rating effective from October 17, 2001.  A 50 percent rating effective from that date was assigned by the RO in an April 2004 rating decision.  The 100 percent rating currently in effect was not assigned until November 18, 2008.  

After a thorough review of the record, the Board finds the Veteran did not meet the criteria for a 100 percent rating for his service-connected PTSD at any time prior to November 18, 2008, and consequently he is not entitlement to an effective date prior to that date.  

In this regard, the Board notes that acquired psychiatric disorders, including PTSD, are rated under Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The relevant evidence of record in this case consists of VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals.  

In a May 2002 statement the Veteran reported that he frequently relives his Vietnam War experiences.  He also reported significant sleep disturbance.

The Veteran was afforded a VA examination in support of his claim in February 2003.  During that examination the Veteran reported that he constantly thinks about the Vietnam War and dreams about his experiences during his period of service in that country.  He stated that he often wakes up sweating and that he keeps a weapon by his bed and leaves the lights on in his bedroom.  He reported that any little noise wakes him and that he sometimes hallucinates.  He further stated that he does not enjoy anything, has trouble concentrating and remembering things and does not experience emotion.  The Veteran also reported having been married and divorced three times and has been charged with simple battery.  He stated that he does not have good relationships with his children and has no close friends.  He reported that he is able to complete activities of daily living.  The examiner noted that the Veteran was initially guarded but later cooperative.  He was neatly dressed and groomed and was alert and oriented to person, place and time.  The Veteran's speech was coherent, but his mood was withdrawn and irritable.  His affect was constricted and his thought processes were tangential and circumstantial.  Sleep disturbances were noted, as well as flashbacks, nightmares and paranoia.  No suicidal or homicidal ideation was indicated, but panic attacks were noted.  The Veteran's memory was good, his impulse control was adequate and his judgment and insight were fair.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 55.  Significant impairment in social and other important areas were noted.  

VA treatment records from July 2003 through October 2003 indicate that the Veteran was undergoing treatment for his PTSD.  He reported insomnia, nightmares, intrusive thoughts, depressed mood, irritability, explosiveness, difficulty with relationships, emotional numbing and hypervigilance.  Fleeting suicidal ideation without intent or plan was noted.  Subsequent VA treatment records indicate consistent symptomatology.  

In a September 2003 letter an apparent acquaintance of the Veteran's reported having observed the Veteran's recurring flashbacks and sleep difficulties.  She also stated that the Veteran has had periods of depression and isolation.  

The Veteran was afforded an additional VA examination in December 2003.  He continued to report difficulty sleeping, nightmares and restlessness as often as 2 to 3 times per week, with each occurrence lasting the entire day.  He stated that his ability to perform daily functions during those times is poor.  He also reported moodiness and a lack of patience.  He stated that he prefers to be alone and has depressed moods.  On evaluation the examiner noted that the Veteran's orientation was within normal limits and his appearance, hygiene and behavior were appropriate.  Affect and mood were abnormal with impaired impulse control and some unprovoked irritability and periods of violence.  Communication and speech were both within normal limits.  Panic attacks, delusions and hallucinations were all absent.  The Veteran did report obsessional thoughts of the people he had to kill during the Vietnam War.  Thought processes were appropriate, but judgment was impaired sometimes due to chronic anger.  Abstract thinking was normal.  Memory was mildly impaired, with the Veteran sometimes forgetting names, directions or recent events.  Suicidal and homicidal ideation were both absent.  A GAF score of 53 was assigned.  The examiner noted that the Veteran did not have difficulty performing activities of daily living, but did have difficulty establishing and maintaining effective work and social relationships.  The examiner noted that this was because of distrust and the Veteran's capacity to concentrate.  He further noted that the Veteran had no difficulty understanding commands and posed no threat of persistent danger to himself or others.  

An apparent statement from one of the Veteran's private physicians submitted in December 2003 indicates that the Veteran has had persistent intrusive recollections, distressing dreams, intensive psychological distress, diminished interactions, detachment from his family, restricted range of feelings and symptoms of increased arousal.

An August 2004 written statements from one of the Veteran's friends indicates that she has observed the Veteran experiencing flashbacks.  She stated that she has had to endure the Veteran's withdrawal, loneliness and insomnia.  

In September 2004 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing he reported that he frequently has disturbing dreams and often has difficulty sleeping.  

VA treatment records from December 2004 through May 2005 indicate continued treatment for PTSD with repeated GAF scores of 55.  An October 2005 letter from a VA physician indicates that the Veteran has PTSD symptoms of difficulty sleeping, nightmares, flashbacks and social isolation.  It was noted that the Veteran had been attending weekly PTSD group therapy for approximately a year.  VA treatment records from December 2005 indicate that the Veteran was having continued difficulties with social interaction, sleeping and depression.  Behavior and speech were within normal limits.  The Veteran's mood was depressed and his affect was constricted.  No hallucinations or delusions were noted and both insight and judgment were fair.  A GAF score of 50 was assigned.  

The Veteran was afforded another VA examination in June 2006.  During that examination the Veteran reported that he was having sleepless nights, constant nightmares and night sweats.  The Veteran stated that he was mistrustful of authority, cannot maintain relationships, is easily angered and cannot find employment.  The examiner noted that there had been no major changes in the Veteran's daily activities, but that there have been some major social function changes, including failed relationships.  The Veteran reported that he uses alcohol approximately three times per week.  On evaluation the examiner noted that the Veteran's orientation, communication, speech and concentration were within normal limits.  Appearance, hygiene and behavior were appropriate.  Affect and mood were normal.  Panic attacks were present less than once a week.  There were signs of suspiciousness, such as distrust of others and sitting alone in a corner when in public.  There was no history of delusions or hallucinations and none noted on observation.  Obsessional rituals were absent.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking was normal and memory was within normal limits.  Suicidal and homicidal ideation were absent.  The examiner stated that there were no behavioral, cognitive, social, affective or somatic symptoms attributable to PTSD. A GAF score of 75 was assigned.  The examiner stated that the Veteran does not have any difficulty performing activities of daily living and was able to establish and maintain effective work/school and social relationships and maintain effective family role functioning.  The examiner also stated that the Veteran had no difficulty with recreation or leisure pursuits and no difficulty understanding commands.  Finally, the examiner stated that the Veteran posed no threat of persistent danger or injury to self or others.  

Subsequent VA treatment records show continued treatment for PTSD with GAF scores of 50.  An August 2006 letter from a VA physician indicates that the Veteran's PTSD symptoms include nightmares related to combat trauma, flashbacks, avoidance of people and public places, insomnia, irritability, depression, feelings of guilt for his role in Vietnam and emotional detachment.  The physician stated that in her opinion the Veteran was unemployable due to his mental health and physical limitations.  A near identical letter was submitted in April 2007.  

VA treatment records from March 2007 indicate that the Veteran had recently suffered several losses, including the suicide of a former police officer coworker.  He reported that he was unable to express any emotions and that he stays in his home by himself.  He reported continued difficulties sleeping.  The Veteran was well-groomed and his behavior was fair.  His speech was within normal limits.  His mood was depressed and his affect was constricted.  His thought process was linear and there was no evidence of suicidal or homicidal ideation.  No delusions or hallucinations were indicated.  Insight and judgment were fair and cognition was normal.  A GAF score of 50 was assigned.  Similar findings are noted during subsequent VA treatment, including in May 2007, July 2007 and August 2007.

The Veteran's most recent VA examination was provided in November 2008.  During this examination the Veteran described constant symptoms of poor sleep, bad dreams, irritability, memory problems, flashbacks and isolation.   He stated that he has a short fuse and gets into fights and arguments.  He stated that his relationships with his children are poor.  Mental status evaluation indicated that orientation was within normal limits.  Appearance, hygiene and behavior were appropriate.  The Veteran made poor eye contact during his examination.  Affect and mood were abnormal with flattened affect.  Communication was within normal limits, but speech was persistently dysarthric.  Concentration was within normal limits and panic attacks were absent.  There were signs of suspiciousness.  Delusional history was present persistently, including a feeling that the VA Medical Center is trying to kill him.  This was observed on examination.  Hallucination history was present intermittently, including talking to people he killed in Vietnam.  This was not observed on examination.  Obsessional rituals were absent.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking and memory were normal.  Suicidal and homicidal ideation were absent.  A GAF score of 43 was assigned.  The examiner stated that the Veteran occasionally has some interference in performing activities of daily living because of disorganization and paranoia.  The examiner also noted difficulty establishing and maintaining effective work/school and social relationships because of poor interpersonal skills.  Difficulty maintaining effective family role functioning was also noted, due to temper tantrums.  The Veteran did not have any difficulty with recreation or leisure pursuits.  The examiner stated that the Veteran did not pose any threat of danger or injury to self or others.  

A November 2008 letter from a private physician (who evidently was in a relationship with the Veteran from 1994 to 1996) indicates that the Veteran had difficulty with intimacy and was unable to communicate his feelings.  She also stated that the Veteran often became angry at small things and that she observed the Veteran being verbally abusive to his children.  She reported witnessing the Veteran's sleep difficulties.  She stated that the Veteran is still very withdrawn and detached and that he often feels out of control.  

A thorough review of this evidence indicates that the Veteran did not demonstrate symptomatology sufficient to warrant a 70 or 100 percent rating at any point until November 2008 VA examination.  Despite the fact the Veteran first claimed entitlement to service connection for PTSD in October 2001 and has consistently asserted entitlement to a disability rating of 100 percent since that time, there is little evidence that the Veteran's service-connected PTSD met the requirements for a 70 or 100 percent rating prior to November 18, 2008 and significant evidence against this finding.  

For example, there was no evidence (for example) of gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name; findings indicative of symptomatology warranting a 100 percent disability rating.

Similarly, there was no evidence of (for example only) suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene; findings indicative of symptomatology warranting a 70 percent disability rating.  

Rather, for the period prior to November 18, 2008, the Veteran generally had adequate judgment, and although he reported having episodes of irritability and anger, he was able to control them without episodes of violence.  While the Veteran reported a history of depression and anxiety, the evidence does not suggest frequent panic attacks.  At no time was there evidence of suicidal or homicidal ideation.  The Veteran's orientation, appearance, hygiene, speech and behavior were consistently found to have been appropriate and within normal limits.  GAF scores ranged from 75 to 50.  Prior to the November 2008 VA examination the Veteran was consistently found to be able to control his behavior and to maintain contact with reality, and after review of the evidence and consideration of all of the Veteran's symptoms, the Board finds that the Veteran's disability picture is best contemplated by the 50 percent schedular rating assigned prior to November 18, 2008.  

In this regard, it is important for the Veteran to understand that this finding does not suggest that the Veteran did not have problems with PTSD at this time.  A fifty percent evaluation for PTSD suggests significant problems associated with the condition. 

The Board has considered whether an effective date earlier than November 18, 2008, may be granted for the assignment of a 100 percent rating for the Veteran's service-connected PTSD or whether a 70 percent rating may be granted for any time during the period on appeal.  However, on review the Board cannot find any basis to support the assignment of an earlier effective date for the grant of a 100 percent rating or the assignment of a 70 percent for any time during the period on appeal.

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in July 2002, January 2003, October 2003, September 2004, October 2006, October 2008 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 



ORDER

Entitlement to service connection for ischemic heart disease is granted.  

Entitlement to service connection for hypertension, as secondary to the Veteran's service-connected conditions, is granted.

Entitlement to service connection for erectile dysfunction, as secondary to the Veteran's service-connected conditions, is granted. 

Entitlement to an effective date prior to November 18, 2008, for the grant of a 100 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD), is denied.


REMAND

The Veteran has also filed a claim asserting entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to November 18, 2008, the date on which the Veteran was granted a 100 percent rating for his service-connected posttraumatic stress disorder (PTSD).  Unfortunately, a remand is required with respect to that claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran first claimed entitlement to a TDIU in November 2005.  The RO denied that claim in a July 2006 rating decision and the Veteran submitted a Notice of Disagreement (NOD) in August 2006.  That NOD is still pending; and it is therefore proper to remand this claim because the Veteran has not been provided a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  This issue will be returned the Board after issuance of the SOC if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

Upon completion of all necessary notice and assistance requirements, the RO/AMC shall review and consider the Veteran's claim for an earlier effective date for TDIU.  If the benefits sought cannot be granted, the RO/AMC should issue a Statement of the Case (SOC) in accordance with applicable law and regulation.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is filed the case should returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


